Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2022 was filed after the mailing date of the final office action on 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim element of the independent claims “wherein the second threat level is based on a second distance between the transport and the person being shorter than the first distance,”. Does not appear to have teachings with in the specification.
	A review of the specification shows that while the second threat is calculated when the distance between car and pedestrian is smaller than the distance when the first threat is calculated (i.e. distance.threat.2 < distance.threat.1), the second threat level is calculated based only on distance at the second time, not a comparison of the second distance compared to the first distance. In rough mathematical notation the specification discloses threat.2 = f (distance.2 , pedestrian.position.2) and not threat.2 = f ( f( is “distance.2 < distance.1”) , pedestrian.position.2)))	
	In the specification the detailed teachings as to the threat level parameters is [0066]-[0067], the most pertinent parts of these paragraphs [0066] “…Another gesture example, with reference to configuration 135 of FIG. 1C, provides a person 134 with a hand movement gesture 139 at a later time T2 and shorter distance D2 between the person and the vehicle 132 than the previous distance D1. In this example, responsive to detecting the gesture, a second threat level determination may be performed at the second time to determine whether the threat threshold has been exceeded. The determination may be a function of speed, time of day, location, position of the person in the roadway, such as whether the person is on the edge of the roadway or closer to the center of the roadway, whether a gesture can be detected, etc…. In one embodiment, the person 134 may hold up a stop gesture, such as gesture 139, which would cause the transport to stop until a sensor(s) detected the user was a safe distance away from the transport. The threat levels may be based on a speed of transport, a direction of the transport and a distance between the transport and the person.” The most pertinent parts of [0067] “When evaluating whether the vehicle is still a threat to the person, the vehicle may detect that the person is deviating away from the transport based on one or more of a location of the person at the second time and a position of the person’s body at the second time, such as a turned and walking position versus a static position near the center of the roadway …. The identifying of the person as deviating away from entering or leaving the roadway may be based on one or more of a location of the person at the second time and a position of the person’s body at the second time” As such at no explicit reference can be found to comparing the first distance between the vehicle and pedestrian to the second distance a second distance between the vehicle and pedestrian as parameter of the threat level calculation. While it could be argued that there are teachings for comparing a first distance to a second distance taught in the [0067] “When evaluating whether the vehicle is still a threat to the person, the vehicle may detect that the person is deviating away from the transport based on one or more of a location of the person at the second time and a position of the person’s body at the second time, such as a turned and walking position versus a static position near the center of the roadway” these distances are based on the pedestrian and static roadway position, not the vehicle and the pedestrian.  
	Thus the comparing of the second distance to the first distance (between a person and the vehicle) as part of determining the second threat level isn’t taught in the specification.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding the independent claims, no prior art was found to teach the element the second threat level based on “a second roadway position of the person at the second time being closer to a roadside than first roadway position” of the independent claims second threat level determination elements. Specifically, it is the change of position (“closer”) based on the comparing between a first and second positions to the roadside doesn’t appear in the prior art. While the prior art has teachings for position to a roadside, being close to the roadside, being a parameter in threat detection (e.g. previously cited references US 20180326982 A1 Paris et al, US 20170327110 A1 Inoue et al)  it is only the position (i.e. f(position.x)) which is used and not the change of position (i.e. f (position.1 , position.2)).
	Amending the independent claims to overcome the current 112(a) (new matter) rejections could be achieved by amending the independent claims’ at issue element “…is below the threshold, wherein the second threat level is based on a second distance between the transport and the person being shorter than the first distance…” to instead recite “…is below the threshold, wherein the second threat level is based on a second distance between the transport and the person, wherein the second distance is less than the first distance…” The amending to recite a “wherein the second distance is less than the first distance” has grounds in the specification in the example of [0066] and makes clear that it is second distance itself which is used to calculated the second threat, not the comparison between a first and second distance, and that the second distance is smaller than the first distance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661